Citation Nr: 1802825	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  15-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an earlier effective date, prior to August 29, 2005, for the grant of service connection for hearing loss.

2. Entitlement to an increased rating, in excess of 10 percent, for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from January 1964 to January 1966.  

The issues on the title page arrive before the Board of Veterans' Appeals (Board) on appeal from March 2012, November 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) office in Nashville, Tennessee.  (Hereinafter, the agency of original jurisdiction (AOJ)).

In an October 2017 Informal Hearing Presentation (IHP), the Veteran posits that August 29, 2005 is not the appropriate effective date for his hearing loss disability.  The Veteran asks the Board to consider April 2, 1997 as the inception date for his service-connected hearing disability.

Also found in the Veteran's IHP is a request for a decision on entitlement to Total Disability based on Individual Unemployability (TDIU).  Or, in the alternative, the Veteran's representative asks the Board to remand the TDIU claim for a new VA examination and further development.  

The Veteran submitted his TDIU application in January 2016.  The AOJ denied TDIU entitlement in May 2016.  Following the Veteran's notice of disagreement, the Statement of the Case (SOC) concerning the issues of entitlement to increased ratings for posttraumatic stress disorder, pompholyx eczema and TDIU was rendered in October 2017.  A VA Form 9 was associated with the Veteran's claims file in October 2017.  Ultimately, the Veteran's TDIU claim and increased rating claims have not been certified to the Board for appellate review at this time; therefore, the Board does not have the jurisdiction necessary to move forward with these claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2017).  The Veteran's TDIU entitlement claim and claims for increased evaluations for PTSD and pompholyx eczema are referred to the AOJ for appropriate action.

The Veteran's entire claims file can be found on the Veterans Benefit Management System (VBMS) and/or Legacy Content Manager (LCM) databases.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for service-connected hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In June 1989 and August 1995, the Veteran endured bilateral hearing disabilities that were not present during Army induction in 1963.

2. On April 2, 1997, the Veteran notified VA that he wished to file a service-connection claim for his left ear.  

3. On April 2, 1997, while seeking military records, the Veteran notified VA that he intended to seek VA compensation for left-ear hearing loss.  


CONCLUSION OF LAW

1. The criteria for entitlement to an effective date of April 2, 1997, for service-connected hearing loss, have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.385, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2017).  

In December 2012, in compliance with the standard from the Court of Appeals for Veterans Claims, the AOJ notified the Veteran of what controls an effective date for a service-connected disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist with the claim being resolved below.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the Veteran's effective date for a hearing loss disability.  Also, in light of the Board's grant of an earlier effective date for the Veteran's service-connected hearing loss disability, further discussion of the VCAA duties is not necessary at this time. 

II. Reasonable Doubt

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Earlier Effective Date

VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

VA regulations state that establishment of an effective date for a service-connected disability will be based upon the date of claim, or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(ii).  Pursuant to the provisions of 38 U.S.C.A. § 5110 (a), "unless specifically provided otherwise..., the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).

IV. Analysis for Earlier Effective Date

In December 2012, the Veteran communicated his dissatisfaction with the effective date for his hearing loss disability.  See VA 21-0820 Report of General Information.  During a telephonic communication, the Veteran informed VA that he expressed his intention to seek compensation for his disability in April 1997.  

After thorough and deliberate consideration of the Veteran's claims file, which is contained on the aforementioned electronic databases, the Board has identified two communications in April 1997 that are pertinent to the decision rendered below.  VA associated both communications with the Veterans claims file on April 2, 1997.

In a VA Form 70-3288,  the Veteran expressed his intended purpose as, "to file a new claim and look into filing a new one on new medical problems."  In this document, the Veteran identified an injury to the left side of his head while serving in the Army at Fort Lee, Virginia.  Herein, he expressed a desire to file a disability claim for damages done to his left ear.  See Request for and Consent to Release of Information.  

In a SF 180, the VA regional office in Nashville, Tennessee received notification that the Veteran sought replacement documents for those destroyed in his sister's house fire.  The Veteran succinctly identified the need for the replacement documents, "I have lost partial hearing on the left side . . ..  I plan to seek VA benefits for both."  See Request Pertaining to Military Records.

Considering these statements, the Board finds that these constitute informal claims.  To be a claim, all that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999). VA has a duty to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'" Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  The Veteran's April 1997 statements both identify the disability of hearing loss and further demonstrate an intent to apply for benefits.  Reading these submissions liberally, the Board finds the April 1997 forms to be informal claims for benefits.  See e.g. Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993)

The Board notes there is also a February 1997 correspondence of record and carefully considered whether this could be the informal claim.  On this statement, however, the Veteran merely reports that he has to wear a hearing aid and indicates it needs changing.  He further requests voluntary counselor's service as he "may have VA benefits that I have never used and I want help with this."  The Veteran requested several records and forms.  The AOJ responded to the February 1997 correspondence in March 1997 and provided the requested forms in their possession and further pointed them to the VA medical center to obtain those they did not maintain.  The letter also explained that the Veteran was not yet entitled to counseling services as he was not rated as 20 percent disabled.  Reviewing this correspondence reflects the Veteran does not clearly indicate an intent to file a claim.  As such, the Board does not find the February 1997 correspondence is an informal claim.    

In the November 2013 rating decision, the AOJ denied an earlier effective date and identified August 29, 2005 as the origin date for the Veteran's service-connection claim.  In a June 2015 SOC, the AOJ affirmed its reason for its previous denial of an earlier effective date; but, the AOJ did confirm contact with the Veteran in February 1997 about hearing aide replacement.  As identified and noted above, the Veteran identified his desire to seek service connection for hearing loss twice in April 1997.  

The Board's conclusion that the record does in fact establish that an informal claim for a hearing loss was made in April 1997 does not, however, end the analysis.  If it is determined that a claim was raised in April 1997, it must then be determined whether such a claim is pending or whether it was adjudicated as part of a final decision.  Now that the Board has properly identified when the Veteran initially submitted his claim for service connection of hearing loss, it must consider whether VA has denied the initial claim during the course of the applicable claim history.  

In certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if (VA) did not expressly address that claim in its decision."  Adams v. Shinsek, 568 F.3d 956, 961 (Fed. Cir. 2009).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim." Ingram, 21 Vet. App., at 255. The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well. Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  The implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than an AOJ, decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).

For this portion of this analysis and decision, a thorough review of the Veteran's claims file reveals two things: first, the April 1997 claim to entitlement remained unaddressed until March 2006, which is when the AOJ finally adjudicated the hearing loss claim.  At that time, the AOJ denied the Veteran's hearing loss claim.  Although there were several rating decisions between 1997 and March 2006, none of these rating decisions reflect any indication that a claim for hearing loss was considered.  There would be no way for the Veteran to ascertain that his symptoms of hearing loss were considered or otherwise infer that a claim had been implicitly denied.  For example, the June 1998 rating decision focused entirely on the psychiatric condition and skin condition.  The June 1999, September 2000 and July 2001, March 2002 and March 2005 rating decisions also focused only on the skin condition.  These decisions did not even refer to symptoms of hearing loss and thus, the Board does not find that the April 1997 claim was implicitly denied by any of these rating decisions.

Second, the record reflects that the Veteran had a current disability at the time he applied for service connection for hearing loss.  In August 1995, the Veteran demonstrated deficits of 50 and 70 decibels in his right and left ears, respectively, at 4000 Hertz.  The August 1995 results are similar to the results from June 1989.  At that time, the Veteran demonstrated deficits of 50 and 55 decibels in his right and lefts, respectively, at 4000 Hertz.  Both audiometric evaluations satisfy the 40 decibels (or greater) required by 38 C.F.R. § 3.384, which is necessary before VA recognizes a hearing disability.  Moreover, both results are significantly worse than the bilateral 5 decibel deficit recorded when the Veteran joined the Army in 1964.

The Board concludes that evidence of record supports that the Veteran submitted his claim for service connection for hearing loss on April 2, 1997.  Meaning, the Board need not perform a Gilbert balancing of the evidence, because it all is in favor of granting the Veteran an effective date of April 2, 1997.  Gilbert, 1 Vet. App. at 53.




ORDER

An earlier effective date of April 2, 1997 for the grant of service connection for bilateral hearing loss is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran contends that his hearing loss disability warrants a higher VA rating.  
The Veteran is currently compensated at 10 percent for his hearing loss disability.  The Veteran has been compensated at this disability level since August 2005.  The last VA examination the Veteran underwent for hearing loss occurred in November 2014.  In October 2017, VA received a hand-written statement from the Veteran about various health concerns.  Hearing was first on his statement.  The Veteran posited, "left ear all but gone.  Right ear about half or more gone."   In the October 2017 IHP, the Veteran requests a new VA examination, because his hearing impairment has worsened since the November 2014 examination.

The most recent VA examination in connection with the Veteran's service-connected hearing loss was conducted over three years ago, in November 2014.  The Veteran has reported that his disability has increased in severity since that time.  See October 2017 IHP and Statement.  Given the Veteran's report of increased symptomatology, as well as the length of time since the last VA examination, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The claims folder, including a copy of this Remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that record review took place should be included in the examination report.  All indicated studies should be performed.

2. After ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the increased rating claim for hearing loss.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and allow the appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


